On the 29th day of April, A.D. 1914, an opinion was filed by this Court in the above stated cause, holding that the defendant, city of Greenville, S.C. was not entitled to retain the sum of $500 for the purpose of perfecting the pavements laid in said city by Bowe  Page, and of keeping the same in repair for five years from the date of their completion. Since the filing of this opinion, it has been brought to the attention of this Court that under order of the Circuit Court, dated March 28, 1913, and consented to by all of the parties to said cause, the defendant, city of Greenville, on April 5, 1913, paid to the plaintiff, Carolina National Bank of Columbia, S.C. the sum of $13.238.38, being the full amount allowed to said bank by the master's report in said cause, dated November 20, 1912, with interest from the date of said report, which report was subsequently confirmed by the Circuit Court at the April, 1913, term.
All of the defendants gave notice of appeal from said decree. Subsequent to the giving of such notice, the following *Page 302 
agreement was entered into (omitting caption): "It is hereby mutually agreed by and among the parties to the above stated action: (1) That the defendant, city of Greenville, shall pay the Circuit Court costs of the Court officers and stenographer in said action, and the costs (if any) of the witnesses, G. Frank League, W.E. Beattie, and C.P. Ballenger; but shall not pay any fees, mileage, or expenses of the witnesses, W.A. Clark or W.F. Bowe, or any portion of the costs of the appeal to the Supreme Court; (2) that the defendant, city of Greenville, shall pay to the defendant, W.C. Cothran, as trustee of Bowe  Page, bankrupts, the sum of $573.50, and shall thereupon be discharged from further liability of any kind to any of said parties: (3) that the defendant, city of Greenville, shall not be required to account for the remainder of the funds in its hands to the credit of Bowe  Page, but may expend the same in any manner it may desire. Witness our hands this June 11th, 1913. Haynesworth  Haynesworth, Attys. for Carolina Natl. Bank. Wm. G. Sirrine, of counsel for W.C. Cothranet al., as trustee. L.O. Patterson, Atty. for city of Greenville and others." On June 14, 1913, the city of Greenville accordingly paid to the defendant, W.C. Cothran, as trustee of Bowe  Page, bankrupts, the said sum of $573.50. Under the terms of the agreement set forth, which was intended by all parties as a final disposition of the cause, so far as it concerned the city of Greenville, said city, by such payment, was discharged from further liability of any kind to any of the parties to said cause, except the payment of such costs as were specified in said agreement. Accordingly said city took no steps to perfect its appeal from said decree. Through oversight, the foregoing agreement was not brought to the attention of this Court prior to the filing of said opinion.
It is evident, therefore, that an injustice would be done to the city if it should now be compelled to refund said sum of $500, or any other sum. The opinion heretofore rendered *Page 303 
by this Court is hereby modified by declaring that the city of Greenville shall not be required to make further payments of any kind on account of said cause, except for such costs as are specified in the agreement above recited.